                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



CHARLES SMITH,

                           Petitioner,

          v.                                   CASE NO. 19-3131-SAC

UNITED STATES DISTRICT COURT,

                           Respondent.


                         ORDER OF DISMISSAL

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241 by a person undergoing treatment at the Larned State Hospital.

On December 31, 2019, the Court entered an Order to Show Cause (OSC)

directing petitioner to show cause on or before January 13, 2020, why

this matter should not be dismissed. The OSC identified several

deficiencies, including petitioner’s failure to comply with the

Court’s order entered October 18, 2019, directing him to submit the

petition on a court-approved form. The OSC also found that petitioner

seeks relief in this action that is not available in habeas corpus
and that he is pursuing a separate civil rights action. Petitioner

has failed to respond.

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.
P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31
(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district

court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).

     Because petitioner has failed to comply with orders of the Court

and for the reasons set out in the OSC, the Court will dismiss this

matter.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed.

     IT IS SO ORDERED.

     DATED:   This 15th day of January, 2020, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
